PER CURIAM.*
Irene Glaze, federal prisoner # 59783-079, appeals the dismissal of her 28 U.S.C. § 2241 petition for lack of jurisdiction. Glaze has not argued this jurisdictional issue on appeal; accordingly, she has abandoned any argument that the dismissal was erroneous. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993). We DISMISS the appeal as frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.1983); 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.